Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
  (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14, 16, and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cohn (US 2010/004858).
  Regarding claim 14.
Cohn teaches a method of marking a substrate, the method comprising: forming a layer of photoresist (35) on a substrate (10); projecting a first pattern (44) of actinic radiation onto the layer of photoresist, the first pattern defining semiconductor device structures (fig 3); projecting a second pattern (85a) of actinic radiation onto the layer of photoresist, the second pattern defining a unique identifier, quick-response (QR) code, uniquely identifying a corresponding die in which it is formed, electrically isolated from the semiconductor device structures (fig 6,7) (paragraph 30-35): developing the layer of photoresist to generate a relief pattern; transferring the relief pattern into an underlying a dielectric layer (28) (fig 3,4); and filling open spaces in the underlying dielectric layer with metal via a single metallization process the metal having a different reflectivity as compared to the dielectric material of the underlying layer, 
Regarding claim 16.
 Cohn teaches wherein the second pattern (fig 7)is projected subsequent to projecting the first pattern (fig 6) (paragraph 50-57).
Regarding claim 18.
Cohn teaches the second pattern is selected from a group consisting of alpha-numeric character string, matrix, and pictogram (fig 7a).
Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cohn (US 2010/004858).
  Regarding claim 14.
Cohn teaches a method of marking a substrate, the method comprising: forming a layer of photoresist (35) on a substrate (10); projecting a first pattern (85a) of actinic radiation onto the layer of photoresist, the first pattern defining semiconductor device structures (fig 7a); projecting a second pattern (44) of actinic radiation onto the layer of photoresist, the second pattern defining a unique identifier, quick-response (QR) code, uniquely identifying a corresponding die in which it is formed, electrically isolated from the semiconductor device structures (fig 3,4) (paragraph 30-35): developing the layer of photoresist to generate a relief pattern; transferring the relief pattern into an underlying a dielectric layer (28) (fig 3,4); and filling open spaces in the underlying dielectric layer with metal via a single metallization process the metal having a different reflectivity as compared to the dielectric material of the underlying layer, 
Regarding claim 17
 Cohn teaches the first pattern (85a) (fig 7a) is projected subsequent to projecting the second pattern (44) (fig 3,4) (paragraph 50-58).
Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (US 20110/0044858) in view of Steffan (US 6063685).
 Regarding claim 1. 
 Cohn teaches a method of marking a substrate, the method comprising: forming a layer of photoresist (35) on a substrate (10); projecting a first pattern (44) of actinic radiation onto the layer of photoresist using a mask-based photolithography system, the first pattern defining semiconductor device structures (fig 3); projecting a second pattern (85a) of actinic radiation onto the layer of photoresist, the second pattern defining a unique identifier, quick-response (QR) code, uniquely identifying a corresponding die in which it is formed electrically isolated from the semiconductor device structures (fig 3,4) (paragraph 30-35): 
Cohn does not teach direct using a direct write system to form the unique identifier marking.
Steffan teaches using a direct write system to form unique identifying marks (108) (fig 1) (column 3 lines 30-50).
It would have been obvious to one of ordinary skill in the art to use a direct write laser system to identify a unit in order that each unit can be individually identified, thereby avoid information mismatch, in a post stepping process (Steffan column 2)
 Regarding claim 2.
Cohn teaches the second pattern (58a) (fig 7a) is projected subsequent to projecting the first pattern (44) (fig 3) (paragraph 57-59).
 Regarding claim 4.
Cohn teaches the second pattern is selected from a group comprising an alpha-numeric character string, a matrix, and a pictogram (fig 7a).
 Regarding claim 5.
Cohn teaches the fill material metal and the material of the underlying dielectric layer have a visual contrast (fig 5,7a) (paragraph 48).
Regarding claim 6
 Cohn teaches filling open spaces in the underlying dielectric layer results in a visual unique identifier formed on a particular layer of die of a wafer (fig 5,7a).
 Regarding claim 7.
Cohn teaches the second pattern defines a unique identifier on a wafer (fig 7a).
Steffan teaches the second pattern defines a unique identifier so that each unique identifier is different across a wafer and set of wafers (fig 1) (column 3 lines 25-50).
Regarding claim 9.
 Cohn teaches filling all the open spaces in the underlying dielectric layer are filled with a same fill material (paragraph 58).
 Regarding claim 11.
Cohn teaches the visual unique identifier comprises information related to manufacturing location and time of the substrate.
 Steffan teaches the visual unique identifier comprises information related to manufacturing location and time of the substrate (column 3 lines 25-50).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 12.
The wavelength of light used to create the pattern is inherently the same or different.
   Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (US 20110/0044858) in view of Steffan (US 6063685).
 Regarding claim 1. 
 Cohn teaches a method of marking a substrate, the method comprising: forming a layer of photoresist (35) on a substrate (10); projecting a first pattern (85a) of actinic radiation onto the layer of photoresist using a mask-based photolithography system, the first pattern defining semiconductor device structures (fig 7a); projecting a second pattern (44) of actinic radiation onto the layer of photoresist, the second pattern defining a unique identifier, quick-response (QR) code, uniquely identifying a corresponding die in which it is formed electrically isolated from the semiconductor device structures (fig 3,4) (paragraph 30-35): developing the layer of photoresist to generate a relief pattern; transferring the relief pattern into an underlying a dielectric layer (28) (fig 3,4); and filling open spaces (fig 4) in the underlying dielectric layer (28) with metal (60,70,80,81,88) via a single metallization process, the metal having a different reflectivity as compared to the dielectric material of the underlying layer, wherein the second pattern is visible from a 
Cohn does not teach direct using a direct write system to form the unique identifier marking.
Steffan teaches using a direct write system to form unique identifying marks (108) (fig 1) (column 3 lines 30-50).
It would have been obvious to one of ordinary skill in the art to use a direct write laser system to identify a unit in order that each unit can be individually identified, thereby avoid information mismatch, in a post stepping process (Steffan column 2)
 Regarding claim 3.
Cohn teaches the first pattern (85a) (fig 7a) is projected subsequent to projecting the second pattern (44) (fig 3) (paragraph 57-59).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (US 2010/0044858) as applied to claim 14 above, and further in view of Steffan (US 6063685).
Regarding claim 15.
Cohn teaches a method of marking a substrate, the method comprising: forming a layer of photoresist (35) on a substrate (10); projecting a first pattern (44) of actinic radiation onto the layer of photoresist using a mask-based photolithography system, the first pattern defining semiconductor device structures (fig 3); projecting a second pattern (85a) of actinic radiation onto the layer of photoresist (fig 3,4) (paragraph 30-35): 
 Cohn does not teach direct using a direct write system to form the unique identifier marking.
Steffan teaches using a direct write system to form unique identifying marks (108) (fig 1) (column 3 lines 30-50).
It would have been obvious to one of ordinary skill in the art to use a direct write laser system to identify a unit in order that each unit can be individually identified, thereby avoid information mismatch, in a post stepping process (Steffan column 2)

 Response to Arguments
Applicant’s arguments, see response, filed 5/19/21, with respect to the rejection(s) of claim(s) under Magell (US 2003/0144760) in view of Cohn (US 2010/0044858) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cohn (US 2010/0044858) and Steffan (US 6063685). 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/PHAT X CAO/Primary Examiner, Art Unit 2817